OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The Loft Board’s determination that the second, third and fourth floors of petitioners’ building had been residentially occupied during the "window” period, and thus were residential units covered by the Loft Law (Multiple Dwelling Law § 281 [1]), is supported by substantial evidence. There is no requirement for Loft Law coverage that residentially occupied units be the primary residences of their tenants (see, Matter of BOR Realty Corp. v New York City Loft Bd., 70 NY2d 720). Nor were petitioners deprived of due process when the application to enlarge permitted uses under the zoning resolution was "grandfathered” by the City Planning Commission without a hearing. Petitioners were afforded a hearing prior to the designation of their building as an interim multiple dwelling, and they had no property right in the continued zoning classification of the area (see, McGowan v Cohalan, 41 NY2d 434, 438). Petitioners’ remaining contentions are unpreserved or without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the *771Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, in a memorandum.